Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of U.S. Patent No. 10754867. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 11 is anticipated by claim 21.  

Claim Rejections - 35 USC § 101
Prior 35 USC § 101 rejections of claims 1-10 are withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
Prior rejections under 35 USC 112(b) of claims 1-20 are withdrawn in view of applicant’s amendments.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites “communicate the predictive graph visualization to a display device for display to a user”; however, that limitation already appears to exist in line 22 of claim 11.  It appears in amending claim 18 that applicant might have forgotten to also amend claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…update, in near real time, the information stored in the big data repository into an updated data set based on at least one change in data identified at a data source of a plurality of data sources, wherein the plurality of data sources comprises a social media network;  
transform the information received from the big data repository into a predictive graph data set based on a predictive model, wherein the predictive model comprises one of a static model or a dynamic model; 
predict, based on the update to the data stored in the big data repository, at least a first semantic relationship between at least two objects of the updated data set using the predictive model, wherein the predictive graph data set comprises a vertices table and an edge table and wherein each edge stored in edge table represents a semantic relationship between two vertices; …” , in combination with the other claimed limitations.   
Dependent claims 2-10 are allowed for being dependent to an already allowed claim.

Claims 12-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The closest references currently found were already listed in the IDS.  References of note are below:
US. Patent Application Publication 20140279794 by Aliferis discloses a big data store storing objects for predictive modeling and one or more model functions.  A processing device applies the model function to the objects to generate a ranking / score which is outputted.  Fig. 2 shows how a user is able to navigate thresholds in order to utilize a predictive model.  Consumers of the model information need assistance to navigate through results, see abstract; and fig. 2 demonstrates one such navigator. Alifers essentially provides for storage/gather of data, utilizing a predictive model to the data, and presenting the modeled data to the user.   Aliferis does not provide  “…update, in near real time, the information stored in the big data repository into an updated data set based on at least one change in data identified at a data source of a plurality of data sources, wherein the plurality of data sources comprises a social media network;  transform the information received from the big data repository into a predictive graph data set based on a predictive model, wherein the predictive model comprises one of a static model or a dynamic model; predict, based on the update to the data stored in the big data repository, at least a first semantic relationship between at least two objects of the updated data set using the predictive model, wherein the predictive graph data set comprises a vertices table and an edge table and wherein each edge stored in edge table represents a semantic relationship between two vertices; …” in claim 1 and “…updated in near real time; update, the data stored in the big data repository into an updated data set based on at least one change in data identified at a data source of a plurality of data sources, wherein the plurality of data sources comprises a social media network; transform the information received from the big data repository into a predictive graph data set based on a predictive model, wherein the predictive model comprises one of a static model or a dynamic model; predict, based on the update to the data stored in the big data repository, at least a first semantic relationship between at least two objects of the updated data set using the predictive model; store the predictive graph data set to a visualization data repository, wherein the predictive graph data set comprises a vertices table and an edge table and wherein each edge stored in edge table represents a semantic relationship between two vertices;..” in claim 11.

“A Novel Approach to Predictive Graphs using Big Data” by Ragavan et. al. (hereafter Ragavan) discloses graph based prediction method using data in the form of a big table to express the predictive model and the tuple in the big table, see page 125.  Essentially, applying new data update to an existing data point in the graph such as a vertex or edge, wherein vertex tables and edge tables are also disclosed in fig. 4, it is then able to predict the corresponding change in the model output variable on any vertex (or edge) in the graph.  Thus combining predictive analytics models (machine learning) with data updates at either graph vertices or edges, the method can propagate data updates in near real time to the predictive graph.  See Abstract.  However, the current application claims priority to US Patent 10754867; and the application and patent, have the exact same figures that provide support for the limitations being claimed in the application, Ragavan is a reference that falls under the 102(B)(1) exception. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL PHAM/            Primary Examiner, Art Unit 2167